DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Jun 2022 has been entered.
 

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 4-7, 9, and 12-13 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 has new matter by adding “stationary” to the limitation. This addition lacks written description as there is no support in the specification for the fingers being stationary. 

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 has new matter in that “welds…at the bottom edge” has no support in the specification for the welding of the bottom edge.
Claim 13 is rejected since dependent on Claim 12.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 lacks clarity and therefore causes confusion due to the limitation that states the fingers are stationary.  It is unclear how the fingers can be “stationary” when the specification [0087] states that the first vertical finger is introduced from above and downwards in the bag opening.  For the purposes of compact prosecution, the Examiner will interpret “stationary” to mean that the fingers will not move during the bag filling portion.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodolay US 5157811A (Bodolay).

Regarding Claim 4, Bodolay discloses, Equipment for packing items, liquid or bulk goods in bag items, wherein a continuous bag web of bag items (FIG. 2, #12) is conveyed through a filling station, wherein the mouths of the bag items are held open for receiving the items, liquid, or bulk goods, and afterwards the bag items are closed and separated from the web, and wherein the equipment comprises (Abstract): 
- a filling station (FIG. 2, #58), where the bag items (FIG. 1, #58 – illustrates the open bag) are forced open and the bag items receive the items, liquid, or bulk goods (Col. 6, lines 31-34), 
- a first guide (FIG. 1, #42) and a second guide (FIG. 1, #44), wherein the first guide, the second guide, and the filling station define a transport path (FIG. 1, A – illustrates the transport path of 42, 44, and 58) of the continuous bag web of bag items, wherein the first guide and the second guide are positioned on opposite sides of the filling station along the transport path (FIG. 1 – illustrates 42 and 44 on opposite sides of 58), wherein the first guide is arranged to retain and guide the bag web through the equipment to the filling station and the second guide is arranged to retain and guide the bag web through the equipment from the filling station  (FIG. 1, Col 5, lines 27-38 – describes the first and second guide moving the bag to and from the filling station), and the first guide and the second guide are arranged to grip around a zip closure (FIG. 1, #13, Claim 1) along the bag web, and 
- a controller (Col. 3, line 23) adapted for forcing the bag items open (Abstract) by 
- briefly stopping (Col. 3, lines 18-28) the second guide and the bag web (Abstract, Col. 5, lines 39-51), while the first guide continuously feed the bag web forwards towards the filling station (Co. 5, lines 27-38), and/or 
- briefly increasing the feed speed in the first guide and maintaining or reducing the feed speed in the second guide.

Regarding Claim 7, Bodolay discloses, wherein the first part of the bag web (12) is mounted movably for displacement in the direction of the transport path (FIG. 1, Col. 6, lines 31-39).

Regarding Claim 9, Bodolay discloses, wherein the equipment after the filling station (58) comprises one or more welding stations (FIG. 1, #90, Col. 6, lines 60-63) for sealing the mouth of the bag (FIG. 1, #90, Co. 7, lines 1-3) and/or the lateral edge in an uppermost continuous region of the lateral edges of the bag items and a cutting station (FIGS. 1 & 3, #106) for separating the filled and sealed bag items from the bag web (Co. 7, lines 12-13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bodolay, and further in view of Matheyka US20090320958A1 (Matheyka).

Regarding Claim 5, Bodolay discloses as previously claimed, further disclosing, wherein the filling station (58) near the first guide (42) along the transport path (A) for opening the bag items in the continuous bag web of bag items arriving at the filling station at the second guide (44) along the transport path, thereby preventing collapse during filling (FIG. 1, Col. 6, lines 31-39).
Bodolay does not disclose, comprises a first finger and a second finger wherein the first finger and the second finger are stationary.
However, Matheyka teaches, comprises a first finger (FIG. 3, #124) and a second finger FIG. 3, #143) wherein the first finger and the second finger are stationary (FIG. 3, para [0053] – utilizing the interpretation per 112(b)).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Bodolay before the effective filling date of the claimed invention to modify the equipment (Abstract) as disclosed by Bodolay, to include the first and second fingers (FIGS. 3 and 3A, #s 124 and 143, respectively) as part of the grippers (FIGS. 3 & 3A, #s 103 & 104) to guide the bag web through the equipment as taught by Matheyka.  Since Matheyka teaches this structure that is known and beneficial, thereby providing the motivation to utilize the first and second fingers (Matheyka, FIGS. 3 and 3A, #s 124 and 143) so as to improve the effectiveness of the equipment (Bodolay, Abstract) to keep open the bag (Matheyka, FIGS. 3 and 3A, para [0046-0047, 0049, and 0056]) and prevent collapse of the bag during the filling process (Matheyka, paras  [0046-0047, 0049, and 0056].

Regarding Claim 6, Bodolay discloses as previously claimed, further disclosing, wherein the first guide (42) and/or the second guide (44) arranged to bear against each of the outer sides of the bag web (12), in the region around the zip closure (14) for securing and guiding the bag web.
Bodolay does not disclose, comprises a clamp.
However, Matheyka teaches, comprises a clamp (FIG. 3A, #104).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Bodolay before the effective filling date of the claimed invention to modify the equipment (Abstract) as disclosed by Bodolay, to include a clamp (FIG. 3A, # 104) to grip the bag web as taught by Matheyka.  Since Matheyka teaches this structure that is known and beneficial, thereby providing the motivation to utilize the clamp (Matheyka, FIG. 3A, #104) so as to improve the effectiveness of the equipment (Bodolay, Abstract) to keep open the bag (Matheyka, FIGS. 3 and 3A, para [0046-0047, 0049, and 0056]) and prevent collapse of the bag during the filling process (Matheyka, paras  [0046-0047, 0049, and 0056].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bodolay, and further in view of McDonald et al. US20130067860A1 (McDonald).

Regarding Claim 12, Bodolay discloses as previously claimed.  Bodolay further discloses, the bag web comprising: a continuous row of bag items (12), extending from a bottom edge (FIG. 3, #104, Col. 7, lines 10-11 – this is bottom of the bag)  of the web up to just below a top edge of the bag web (FIGS. 2-3), lateral edges of the bag items being closed with welds at the slits (FIGS. 1-3, Col. 6, lines 9-17) and the bottom edge (104), wherein the bag web comprises an upper peripheral zone (FIG. 4, #126) above the zip closure, wherein the zip closure is continuous over the entire length of the bag web (FIG. 4), and wherein the zip closure is applied parallel to the upper edge of the bag web and at a distance from the upper end of the slits (FIGS. 4-5), so that the lateral edges of the bag items are not sealed in the section that extends from the upper edge above the upper peripheral zone and up to the upper end of the slits (FIGS. 4-5, #22, Col. 5, lines 51-62).

Bodolay does not disclose, a continuous row of bag items (Bodolay12), which are separated by a number of slits.
However, McDonald teaches, which are separated by a number of slits (FIG.1, #124, para [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of McDonald before the effective filling date of the invention to modify the web bag (12) as disclosed by Bodolay with the slits (FIG. 1, #124) as taught by McDonald.  Since McDonald teaches these slits, which is known in the art that bag webs utilize slits; therefore, it would be obvious to one of ordinary skill in the art, and provides the motivation, as it would be beneficial to utilize slits so at improve the speed of the sealing since there would be less material that would require sealing (McDonald, para [0009]).

Regarding Claim 13, as combined, Bodolay/McDonald discloses the invention as previously claimed.  Bodolay further discloses, wherein the bag items (#12, Col. 6, line 32) .
As combined, Bodolay/McDonald, does not disclose, flat bags or gusset bags.
However, McDonald teaches, flat bags (para [0027-0028]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of McDonald before the effective filling date of the invention to modify the bag items (Col. 6, line 32) as disclosed by Bodolay with the flat bags (para [0027-0028]) as taught by McDonald. Since McDonald teaches this structure that is known in the art and beneficial, thereby providing the motivation, to utilize the flat bags (para [0027-0028]) as taught by McDonald so as no foreign particulate enters the flat bag (McDonald [0027-0028]).

Response to Arguments
Applicant’s arguments, see Page 7, filed 10 Jun 2022, with respect to the rejection(s) of Claims 4, 12, and 14 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(a & b).

Applicant’s First Argument
Applicant’s arguments, see Pages 8-9 and 11-13, with respect to claim(s) 4, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on Matheyka as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s Second Argument
Applicant’s argument, see Page 10, filed 10 Jun 2022 pertaining to Claim 4 that Bodolay cannot function at different speeds or that part of the packing machine can be stopped while another is still part of the web.

Examiner’s Response to Applicant’s Second Argument
Applicant's arguments filed 10 Jun 2022 have been fully considered but they are not persuasive. The Examiner notes that the controller is cited in Bodolay in Col. 3, line 23 – a drive means.  Furthermore, the Abstract along with Col. 3 line 23 describe intermittent movement therefore different speeds for the components of the apparatus.


Applicant’s Third Argument
Applicant’s argument, see Page 14, filed 10 Jun 2022 pertaining to Claim 4 that Bodolay has a series of separate zip closures and all zip closures are divided by weldings diving each bag.

Examiner’s Response to Applicant’s Third Argument
Applicant's arguments filed 10 Jun 2022 have been fully considered but they are not persuasive. The Examiner notes that Bodolay cites a continuous web 12 on FIG. 2 upon reaching 50.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        01 Sep 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731